Title: To Thomas Jefferson from Timothy Pickering, 12 February 1821
From: Pickering, Timothy
To: Jefferson, Thomas


Sir,
Salem
Feby 12. 1821.
You will recollect that Gibbon, in his history of the decline and fall of the Roman Empire, treats of the Christian Religion; and thus he assigns five secondary causes of its prevalence, & final victory over the established religions of the earth. Among these, one was “the miraculous powers ascribed to the primitive church.” It seems plain that Gibbon considered the miracles ascribed to Christ & his Apostles, alike destitute of reality as those which are found in the legends of the Church of Rome. In relation to the latter, Bishop Watson, in his letters to the Historian, puts “to his heart” this question—“Whether her absurd pretensions to that very kind of miraculous powers, you have here displayed as operating to the increase of Christianity, have not converted half her numbers to Protestantism, and the other half to Infidels?”—But absurdities, in relation to Christianity, are not confined within the pale of the Church of Rome. There are some doctrines taught in Protestant Churches, in Europe & America, so repugnant to the ideas I entertain of the perfect wisdom, justice and benevolence of the Deity, as to authorize the opinion, that they could not be the subjects of a Divine Revalation. I have not found them in the books said to contain such a revelation; and I long ago renounced them. They constituted parts of parental and school instruction, from my earliest remembrance: but I never taught them to my children. I believed them implicitly, till I was of an age to think and inquire for myself; and one other doctrine to a later period—that of the Trinity; for I had not heard it called in question in any pulpit; and books on the subject had not fallen  in my way. Few, indeed, who can read and understand theological controversies, allow themselves time to investigate the merits of the questions involved in them. Official and professional duties occupy the attention of most; and of numbers of the remaining few of educated men, science & the general pursuits of literature engross the leisure hours. Some of these, to whom doctrines are presented for religious truths which shock their reason,—taking them, without further inquiry, to be the Christian system,—they reject this as an imposture. This was exemplified in a case which has recently come to my knowledge; and of so interesting a nature as to induce me to request a statement of it in writing, from the young gentleman who reported it: and I take the liberty of presenting it to you, in the writer’s own words, from his letter to me, dated at Cambridge the 7th instant.“I was last April in New-Orleans; and took passage on board the P.A. captain H. for New-York: among the passengers were Dr Drake and Mr Townsend, both of New-York; and the latter gentleman a member of the new “Congregational   Society   in that city. This society had been formed during my absence from this part of the United States; and I was happy to find some one who could give me an account of its beginning and its prospects. Mr T. gave me such an account of both as I was glad to hear; and spoke also of the success of Mr Sparks,    in Baltimore; and of other appearances which promised well for the general promotion of Liberal Christianity. He likewise mentioned Mr Channing’s sermon preached at the ordination of Mr Sparks, and the first six numbers of the New Series of the “Christian Disciple;”   all of which had been published during my absence, and all of which he had on board.—I asked if Dr Drake belonged to this new society; and learned that he did not; and also, that he was an Infidel. Mr T. brought the above mentioned pamphlets on deck; and while I was looking over a number of the “Disciple,” I observed Dr Drake to take up the sermon—a circumstance with which I was very much gratified. I had conversed with him a great deal, in the few days we had been acquainted, and was very much pleased with his fairness and candour, the compass of his mind, and the clearness of his views; especially in those subjects which belong to what we call moral reasoning; and I had determined to call his attention to this subject; believing that liberal christianity needs only to be understood, to gain it the approbation of fair and liberal minds.”“I was attentive to every appearance which should show the success of what seemed to me so important an experiment; but I soon observed that the Doctor appeared interested in the sermon: nor did he notice any thing else till he had read it all. After reading it, he came immediately to me, and said (nearly in these words)—“This is the first rational exposition of Christianity that I have ever seen. I have taken my views of the Christian Religion from its pretended friends—from those who profess to teach it. I was quite satisfied that the religion which they taught could not be from God: it carried absurdity on its very front. And ever since I was old enough to understand preaching, I have felt that Christianity (for I thought the preachers of Christianity knew best what it was) was an indefensible system. I am pleased with the religion as here represented; and if this is the Christianity of the New Testament, I see no reason for rejecting it.”“After this I had occasional conversations with him, on religious subjects; and was always pleased with his good sense, and his desire more fully to understand these subjects. He always spoke in the highest terms of Mr Channing’s sermon; and particularly the candour and fairness with which every thing is there stated.”“On the first sabbath after our arrival in New-York, he attended the religious exercises of the New Society, and declared his intention of becoming a member. But he was soon confined to his chamber by a sickness from which he never recovered.—But religion does not alone mourn the loss of this eminently promising young man. Literature weeps over his early tomb; and Poesy has hung her harp on the willow!”I take the liberty, sir, to send you Mr Channing’s sermon. Whatever you may think of his views of christianity, I am sure that the firm and energetic avowal of his opinions, his candour, his ingenuity, and the elegance of his composition, will fully compensate you for the time you shall spend in its perusal.You cannot be uninformed of a prevalent opinion among your fellow citizens, that you are one of the learned unbelievers in Revelation. Your Notes on Virginia contain expressions which, if they did not originate, have served to strengthen that opinion. You know the influence of a distinguished name over the minds of its warm, and especially of its youthful admirers; and should you become, if you are not now, a Believer, you will deeply regret the effects of that influence.—You can entertain no doubt that eighteen hundred years ago, there appeared in India an extraordinary person called Jesus Christ, the founder of a sect which, after him, were called Christians: for Tacitus, Suetonius, and the Younger Pliny speak of him and of this sect. You also strongly appreciate the moral precepts purporting to have been delivered,  orally or in writing, by Jesus, and by some of his followers who professed to be ear and eye witnesses of his words, and of the wonderful works ascribed to him. You have called the religion described in the records of those witnesses, “our benign religion:” and could you banish from your mind the recollection of the strange tenets which been grafted upon that religion, and examine its history and unsophisticated doctrines with the same unbiassed disposition in which you read the histories and other writings of celebrated Romans; you might not think them unworthy to be believed by the most enlightened minds. Certainly, no one can think himself justly exposed to the charge of credulity, for entertaining that religious faith of which Boyle, and Locke, and Newton were sincere professors.A letter from me, unless on business and the common occurrences of life, you would not expect: for to literature I have no pretensions; and in politics we  did not agree: but I can disapprove of the principles and oppose the measures of men in public stations, with an entire exemption from unkind feelings towards them as individuals. By some I have been injured: but I am not conscious of entertaining a particle of resentment or ill-will towards any human being. In all his imitable perfections, Christians believe it to be their duty to imitate God, “who (as St Paul saith) will have all men to be saved, and to come to the knowledge of the truth.” In this spirit, and in the simple style of antiquity, I bid youFarewell.Timothy Pickering.P.S. Mr Channing’s Sermon is in a packet accompanying this letter.
   Of Unitarians.

    The minister of the Unitarian Church in that City.

    A periodical publication ably conducted by some Unitarian Gentlemen in Cambridge and Boston.
